Title: To George Washington from John Lamb, 16 September 1782
From: Lamb, John
To: Washington, George


                  
                     Sir,
                     West-Point, 16th Septr 1782
                  
                  Inclosed you have the Proceedings of a Court Martial, held in the Brigade of Artillery; which, would have been forwarded to your Excellency, at an earlier period, if I had not been absent, at the time the Court was dissolved, by the Order of Lt Colo. Stevens.  I have the honor to be, your Excellency’s Most Obedient Servant
                  
                     John Lamb
                  
               